United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3916
                                    ___________

Cynthia M. Dykes,                     *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Kenneth S. Apfel, Commissioner of the *
Social Security Administration,       *      [PUBLISHED]
                                      *
      Defendant - Appellee.           *
                                 ___________

                              Submitted: May 10, 2000

                                   Filed: August 21, 2000
                                    ___________

Before BOWMAN, FLOYD R. GIBSON,1 and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Cynthia M. Dykes applied for Social Security disability and supplemental
security income benefits, claiming a disability onset date of February 10, 1994, due to
tendinitis and adhesive capsulitis of the right shoulder caused by a November 1993
work injury, and myofascial pain syndrome and headaches. After a hearing, the


      1
       Complications from an automobile accident have prevented Judge Gibson from
reviewing this opinion prior to its being filed. The opinion is consistent with Judge
Gibson's vote at conference.
Commissioner’s administrative law judge found that Dykes has severe right shoulder
impairments, but not listed impairments, and that she could not return to her past
relevant work, various jobs that “were unskilled and lower level semi-skilled jobs
performed at light to heavy levels of exertion.” However, viewing the record as a
whole, including the opinion testimony of a vocational expert, the ALJ found that
Dykes is not disabled because she retains the residual functional capacity to perform
light and sedentary unskilled jobs that do not require significant lifting, such as airline
security, parking enforcement, and escort vehicle driving.

       After the Commissioner’s Appeals Council denied further administrative review,
Dykes commenced this action seeking judicial review of the Commissioner’s adverse
final decision. The district court2 affirmed the Commissioner’s decision, concluding
that substantial evidence in the record as a whole supports the ALJ’s finding that Dykes
is not disabled. Dykes appeals. We affirm.

       On appeal, Dykes first argues that the ALJ erred in not requiring, at step five of
the sequential disability evaluation process,3 that the Commissioner prove by objective
medical evidence that she has the residual functional capacity to perform other work.
To the extent Dykes is arguing that residual functional capacity may be proved only by
medical evidence, we disagree. The current regulations make clear that residual
functional capacity is a determination based upon all the record evidence. See 20
C.F.R. § 404.1545; Soc. Sec. Ruling 96-8p, at pp. 8-9. We agree with Dykes to this
extent -- the record must include some medical evidence that supports the ALJ’s
residual functional capacity finding. See Anderson v. Shalala, 51 F.3d 777, 779 (8th
Cir. 1995). That requirement is more than satisfied here, both in the treatment histories

      2
       The HONORABLE CHARLES R. WOLLE, United States District Judge for
the Southern District of Iowa.
      3
       See 20 C.F.R. §§ 404.1520, 416.920; Bowen v. Yuckert, 482 U.S. 137, 140-42
(1987).

                                           -2-
of Dykes’s shoulder condition, and in the fact that at least one of her treating physicians
released her to return to light duty work.

       Dykes further argues that the ALJ erred in failing to acknowledge two of her
impairments, myofascial pain syndrome and headaches; in failing to properly consider
medical evidence of greater functional limitations; and in posing a hypothetical question
to the vocational expert that did not include all her limitations. After carefully
considering the record as a whole, we reject these contentions for the reasons stated in
the district court’s Judicial Review Decision of October 13, 1999.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-